Case 2:19-cv-10216-NGE-RSW ECF No. 1-2 filed 01/22/19   PageID.17   Page 1 of 10




                Exhibit A
     Case 2:19-cv-10216-NGE-RSW ECF No. 1-2 filed 01/22/19                                         PageID.18               Page 2 of 10


tr




                                                   STATE OF MICHIGAN

                          IN'THE CIRCUIT COURT FOR THE COUNTY OF MACOMB

         DOROTHY FRIZZELL,

                         Plaintiff;
                                                                                2018_004904 -
         vs.                                                            Case No.                 NO
                                                                        Hon.
                                                                                WITCHAMERSRVITK4
         WAL-MART STORES,INC.,a Foreign corporation
         individually and d/b/a WAL-MART
         STORE #2692 •

         WAL-MART STORES EAST,LIMITED
         PARTNERSHIP,a.Foreign Limited Partnership,
         individually and dig/a WAL-MART STORE #2692

         SAM'S EAST,INe.,a Foreign Profit Corporation


                        DefAndants
                            IIt

        LAW OFFICES OF KELMAN & FANTICH
        BRIAN L. FANTIpli(P60935)
        CARRA J. STO.i   I.ir(P64540)
         ADAM J. GAN • -P58558)
         Attorneys for Plaintiff
        30903 Northwesteil? Highway, Suite 270
        Farmington Hills, MI 48334
        (248)855-0100


               There is no otlicr civil action between these parties arising out ofthe same transaction or occurrence as
               alleged in thiqsomplaint pending in this court, nor has any such action been previously filed and
               dismissed or *neared after having been assigned to a judge,nor do I know ofany other civil action,
               not between titese parties, arising out of the same transaction or occurrence as alleged in this compbint
               that is either Ariding or was previously filed and dismissed, transferred,or otherwise disposed ofafter
               having been aszkigned to ajudge in this court.

                            ti                           COMPLAINT

               NOW COMES the above-named Plaintiff,by and through her attorneys, THE LAW

         OFFICE KELMA4& FANTICH,and files this Complaint against the Defendant and states as



                            he
Case 2:19-cv-10216-NGE-RSW ECF No. 1-2 filed 01/22/19                       PageID.19       Page 3 of 10




    follows:

             1. That Plaintiffis a resident ofthe City of Mt.Clemens,County of Macomb, State of
                      ..J
    Michigan.          t.
                       .!t
             2. That Difendant WAL-MART STORES,INC., is Foreign corporation, individually and

    d/bla WAL-MARTSTORE #2692, is licensed and doing business as WAL-MART located45400

    Marketplace Blvd, City ofChesterfield, County ofMacomb,State ofMichigan, with its Resident

    Agent The Corponition Company located at40600 Ann Arbor Rd., Ste. 201,Plymouth, MI

    48170.

             3. That De endant WAL-MART STORES EAST,LIMITED PARTNERSHIP,is Foreign

    Limited Partnershili, individually and d/b/a WAL-MART STORE #2692,is licensed and doing

    business as WAL-}(ART located45400 Marketplace Blvd, City ofChesterfield, County of

    Macomb,State ofkichigan,with its Resident Agent The Corporation Company located at 40600

    Ann Arbor Rd., Stile!201,Plymouth, MI 48170.

           4. That Defendant SAM'S EAST,INC.,a Foreign Profit Corporation, is licensed and

    doing business located at 45400 Marketplace Blvd, City of Chesterfield, County ofMacomb,

    State of Michigan, with its Resident Agent The Corporation Company located at 40600 Ann

    Arbor Rd., Ste. 20V:Plymouth, MI 48170.
                      1S;
           5.      That the amount in controversy herein exceeds the sum ofTwenty Five Thousand

   (625,000.00)Dolkifs exclusive of costs, interest and attorney fees.
                      tft
           6.      That on or about December 29, 2015,the Defendants,did business and was the
                     at
    owners and/or maintainers of real property located at 45400 Marketplace Blvd, City of

    Chesterfield, County ofMacomb,State ofMichigan.

           7.      That!on or about December 29,2015,Defendants had exclusive possession and


                      e.
                      ilf;
                      Lf.
    Case 2:19-cv-10216-NGE-RSW ECF No. 1-2 filed 01/22/19                           PageID.20       Page 4 of 10
a
,
                           •:!

                           iii



        control over the aitit where the incident occurred.

                8.    That on or about December 29,2015,Plaintiff was a business invitee at
                          ,s
        Defendant's establishment located at 45400 Marketplace Blvd,City of Chesterfield, County of

        Macomb,State ofli4ichigan; that on that date,Plaintiff was walking on Defendants' premises

        when,suddenly anaiwithout warning, she slipped and fell on a slippery,transparent liquid

        substance that hadifieen allowed to accumulate on the floor for an unreasonable length oftime,

        which blended witkthe color and contour ofthe floor and which caused Plaintiffto sustain

        serious and disablim injuries, as more fully hereinafter set forth,

                9.     That at all times relevant to the within, the Defendants owed a duty to the Plaintiff
                          M
        to properly maintain the premises and were in a position to best control and prevent the condition

        exposing the Plaintiff to the unreasonable risk of burin, and knew of the defective and unsafe
                          :6
        condition on the flo'or.

                10.    That the Defendant owed a duty to the Plaintiff to inspect the area to ensure that

       the premises would pose no risk ofunreasonable harm to those lawfully on the premises.

                1      TharIt notwithstanding said knowledge and in total disregard ofsaid duties,the
        Defendants breached the same by the following omissions, including but not limited to:

               a.      Allowing the transparent, wet, slippery condition to remain on the floor for an
                       mr4Iisonable period oftime;
                        -qc
               b.      Faiiiig to mop,clean and/or inspect the area, thereby negligently and carelessly
                       increasing said hazardous condition;

               c.      Negligently and carelessly failing to keep the area in a condition fit for its
                       intlided and foreseeable use and allowing said camouflaged hazard to remain in
                       the area where customers were known to traverse;
                           sir
                          t;(
               d.      Fading to warn business invitees and others of the dangerous and hazardous
                       condition on their premises.
                           '.t



                           •I
      Case 2:19-cv-10216-NGE-RSW ECF No. 1-2 filed 01/22/19                               PageID.21           Page 5 of 10


rj.

                                iy;
                     12.     Thet.Defendants are liable for the negligent actions/inactions of its employees,

          representatives putfitiant to the doctrine ofrespondeat superior

                     13. That befendant's under a separate and distinct duty owed to Plaintiff, are
                                tt
          responsible for theactive negligence ofits employees and are liable to Plaintiff for the injuries

          sustained to her.

                  14.       Thai'Defendants under a separate and distinct duty owed to Plaintiffs Defendants
                            .ti'
          negligently perfornied their respective obligations-duties to the detriment ofPlaintiff under the

          contract causing sere and disabling injuries giving rise to tort liability.

                     15.   Thakbefendants under a separate and distinct duty owed to PlaintiffDefendant's

          negligently directe'Pescorted Plaintiffto a defective area on the premises causing Plaintiff to
                                4.
          sustain serious and disabling injuries.

                 16. ThatDefendants under a separate and distinct duty failed to direct/escort Plaintiff to

         a safe hazard free area, thereby causing Plaintiff to sustain serious and disabling injuries.
                               ta4
                 17.       The Defendants through a separate and distinct theory of liability are liable to

         Plaintiff under the s,ioctrine ofres ipsa loquitur which the defendants breached violated.
                            • •i
                 18. ThatDefendants under a separate and distinct duty owed to Plaintiff Defendants

         through their respective active negligence created a new hazard altering the premises which

         posed an unreasonale risk ofharm to the detriment ofPlaintiffcausing severe and disabling
                               ar.
         injuries.
                               i5
                 19. That aut direct and proximate result ofthe negligence and carelessness of

         Defendants, and all ofthem, the Plaintiffsustained damages including, but not necessarily

         limited to:
                               s.
                              :e.


                              .,r
     Case 2:19-cv-10216-NGE-RSW ECF No. 1-2 filed 01/22/19                             PageID.22         Page 6 of 10

     ••                       t,
rj
                              t'l
                              t1


                  a.      Severe injuries to right hip resulting in nerve damage; injuries to head and neck;
                          cogOtive deficits, neurological deficits, headaches; injuries to right shoulder;
                          injuyies to her back and spine resulting in nerve damage; severe injuries to her
                          upper and lower extremities; diminished extension, flexion, and range amnion;
                          decrease in gross and fine motor skills; severe shock,as well as physical pain and
                          suffering;

                  b.      Therequirement ofintense therapy for injuries which are permanent in nature;

                  c.      Severe humiliation and embarrassment, which is ofan ongoing and permanent
                          nature;
                             re
                  d.      Los% offull ability to perform the nonnal vocational and avocational activities of
                          lifeitand which prevent Plaintifffrom participating in recreational activities, which
                          lossis permanent;

                  e.      Paie present and future hospital, medical, and pharmaceutical bills for treatment
                          and medication;

                  f.     Se*e,frequent and persistent pain which is ofa continuing and permanent
                         nattle.

                  20.     That Defendants enjoyed joint possession and control over the premises

          where Plaintiff wa*F.,injured.
                             i
                  21.    That*Defendant's have breached their respective duties under the International
                            11
          Property Mainteniffee Code(2009 Edition)and Building Construction Ordinance Section 302.3,

          which is applicablVunder MCLA 554.139. Said statutory/code breach caused Plaintiff's severe

          injuries to her detrYinent.
                              ilf
                  22.      The!in the event that Plaintiff was suffering from any other medical and/or

          emotional conditio3i, then in that event, Plaintiffclaims that those conditions were precipitated,
                              §
                            it
          aggravated and/or as.celerated by reason ofthe foregoing incident herein described.
                          • t
Case 2:19-cv-10216-NGE-RSW ECF No. 1-2 filed 01/22/19                     PageID.23       Page 7 of 10

                    .1


                     C


           WHEREFORE,Plaintiff prays for Judgment against the Defendant in whatever amount

    above Twenty Fivg;Thousand Dollars($25,000.00)that Plaintiff may be found to be entitled plus

    costs, interest and attorney fees so wrongfully sustained.
                        •
                                                  LAW OFFIC •F KELMAN & FANTICH


    Dated: December 18, 2018                  By:
                                             BRIAN       ANTICH P-60935
                                             Attorney for Plaintiff
                                             30903 Northwestern Hwy.,Ste. 270
                                             Farmington Hills, MI 48334
                                             (248)855-0100




                   %..
 Case 2:19-cv-10216-NGE-RSW ECF No. 1-2 filed 01/22/19                                           PageID.24            Page 8 of 10



                                                         OrtgInal- Court                               2nd copy - PlalnUff
  Approved.*ICAO                %,11                     1st copy - Defendant                          3rd cep/- Return
        STATE OF MICHIGAN                                                                                 CASE NO.
                    JUDICIALVISTRICT
                                                             SUMMONS
                                                                                                04 - NO
                                                                                      20 8_0049
                16TH JUDICIAL. CIRCUIT
                    COUNTY(PROBATE
Coen address                                                                                                       Courttelephone no.
40 N.MAIN STREET,MT.C1::EMENS,MI
Plaintiffs nama(s),address(es),and!Siphon* no(s).                          Defendants roman address(es),and ilaphons note).
 DOROTHY FRIZZELL                                                           WAL-MART STORES,INC.,a Foggia Corporation,
                                                                           individually and d/b/a WAL-MART STORE 02692
                                                                   v
                                                                           WAL-MARTSTORES BAST, LIMITED PARTNERSHIP,
                                                                           a Forsign LImitecitartnersbiwindividually.and.d/b/ti
Molars attorney. bar no..addressrind telephone no.                         VAkbailftioRE#2692
BRIAN L.FANTICH(P6093C                                                     SAM'S EAST,INC.,a Foreign Profit Corporation
CARRA J.STOLLER(P645401
ADAM J.GANTZ(P58558)
30903 NORTHWESTERN H*Y.,STE.270
FARMINGTON HILLS,MI 4§134
Instructions: Check the iterfig below that apply to you and provide any required information.Sabine court clerk
                                                                                                                         16sPlx
irking with your complaint and.if necessary,a case inventory addendum(form MC 21).The eummo     ion vAll be completed
by the court dark.

Domestic Relations Case •
❑ There are no pending or resolved cases within the jurisdiction ofthe family division of the circuit court involving the family or
  family members cite person(s)who are the subject of the complaint.
0There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court invoking
  the family or family mentliOs of the person(s)who are the subject of the complaint. Attached is a completed case inventory
  (fowl MC 21)listing thosithases.
❑ It is unknown if there are mending or resolved cases within the jurisrfidion of the family division of the circuit court involving
  the family or family memtiers of the pemon(s)who are the subject of the complaint.

Civil Case                 $1
                           ...-
OD% is a business case Irrehich all or part of the action Includes a business or convnercial dispute under MCL 800.8035.
Oiler.Is no other pendngly resolved chill action arising out of the same transaction or occurrence as alleged in the
   coMplaint
OA civil action between these parties or other parties erising out of the transaction or occurrence alleged in the complaint has
   been previously filed in    Icy this court.   El                                                                      Court, where
                                fs
   it was given case number,                                 and assigned to Judge

   The action premains
                              0      Is no longer pending.
Summonssection completed by cbe clerk.                       FSUMMONS1
                              zt
NOTICE TO THE DEFENDANT:In the name of the people of the State of Michigan you are notified:
1. You are being sued.        13t
2. YOU HAVE 21 DAYS afteilrecelving this sunvnons and a copy of the complaint to file a written answer with the court and
   serve a copy on the other eierty or take other lawful action with the court(28 days if you were served by mallor you were
   served outside this state)mi
3. If you do not answer or takp other action within the time OSOW0S,judgment may be entered against you for the relief
   deinorded In the complaint
4.',you require special accommodations to use the court because of a disability or If you require a foreign language interpreter
   to help you fully participate,in court proceedings, please contact the court immediately to make arrangements.
                              .91
buntline-                     L ovation date                rota clerk
       11EC einI
               ttWw•A IP ,J19_14:}e_
•Thtssummonsis     mimeo-offaruemoutlippitation dale.&deeumeni mat be                   by the        Coat
sac 01 ohs) SUMMONS                                                                   MCR 1.109(0), MCR 2.102(5). MCR 2104, MCR 2.105

                               i1t
Case 2:19-cv-10216-NGE-RSW ECF No. 1-2 filed 01/22/19                                                PageID.25     Page 9 of 10

                                 p
                                                                                             SUMMONS
                                                PROOF OF SERVICE]                 Case Notz.70/8 Ofi,        e a/
TO PROCESS SERVER:Yotiere to serve the summons and complaint not later than 91 daysfrom the date offiling or the date
of expiration on the order fe:second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must%um this original and all copies to the court clerk.

                                     LqERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVEEJ
                  ❑ OFFICERCERTIFICATE                            OR         0 AFFIDAVIT OF PROCESS SERVER
I certify that 1 am a sheriff, deputy sheriff, bailiff. appointed    Being first duly swom,1state that I am a legally competent
court officer, or attorney for °party(MCR 2.104(Aj(2)),              adult who Is not a party or an officer of a corporate party,
and that: (notarization nal requptid)                                and chat: (note/Nation reqtked)
01 served personalty a copfof the summons and complaint
❑ I served by registered orcartifistj      (copy of retum receipt attached)a copy of the summons and complaint
  together with      --RI*                ea
                       documeft served vdth thesummons and complaint          Plaintiff's Request for Production of
                                                                              Documents/Things, Requests to
                                                                               Admit/Interrogatories to Defendant
                                                                                                             on the defendant(s):
Defendant's name                          Complete address(es)of Genies                                      Day,date.lime


                                          Wel-Mart Stores East,Limited Partnership
                                          d/b/a Wal-Mart Store #2692
                              411         c/o The Corporation Company
                                         -40600 Ann Arbor Road, E.,Ste.201
                              coy
                                          Plymouth, MI 48170


01 have personallyattemptsitto servethe summonsand complaint,togetherwith any attachments,on thefollowing defendant(s)
  and have been unable to complete service.
Defendant's name              tin         Complete address(es)ofservice


                               .
                              •Ir
                              4•
                              ..#


                              '.,
                              1,7t.
!declare under the penalties of perjury that this proof ofservice has been examined by me and that its contents are true to the
best of my information, knovirredge, and belief.
                            ._
service fee       Mies Varela&Fee                                 %nature
$                              71$
warred address fee Miles iravelod Fee         TOTAL FEE           Name Owe or Pent)
$                             :...1$          $
                                                                    nue
Subsalbed and swam to before me on bate                                                                          County, Michigan.
My commission expires:                                 Signature:
                          Date                                      Deputy court deddNolary public
Notary public, State of Michigan, County of

                                         !ACKNOWLEDGMENT OF SERVICE6I
I acknowledge that !have reriblved service of the summons and complaint,toget er with
                                                                                                AUadvaanis
                                                 on
                                                      Day,dale.time
                             411                          on behalf of
Case 2:19-cv-10216-NGE-RSW ECF No. 1-2 filed 01/22/19                                        PageID.26             Page 10 of 10




                                               FRED MILLER
                                                        Macomb County
                       Chief Deputy Clerk           Clerk/ Register of Deeds                    Deputy Register of Deeds



       TO:              Court Customer
       FROM:            Macomb CountyClerk / Register of Deeds


       CIRCUIT COURTCASE NUMBER; t:POt                       400q 94,g— AO •

       JUDGE;,.          telt
                           ,  /                -.61.
                                                  "  ar0

       This is to Inform you that the above mentioned case is deemed an eFiling case pursuant to
       AdministrativeOrder Na 2010.06.

       It is MANDATORYthat all further filings In this matter are to be filed electronically through the court's
       ening website at:

                hap://mIfite.courts.midtloan.ciov

        Registration Instructions, filing instructions,the administrative order and frequently asked
        questions can be found on the court's webslte at

                  http://drcuitcourtmacombgov.org/CIrcuItCourt-eRlingResources

        All parties must register with the courtand opposing parties onee-mall address for service. Service
        will be provided electronically to this email address. All parties must also register this email address
        with the Trunling e-flling system. Each individual burs the responsibility for the accuracy ofthe
        registered email address.

        For T rueFiling technical support Please call 1-855-95943868or send an email to
        supportOtniefilingcom.

        It Is required that you serve this notification to all parties when perfecting service on the complaint
        Also If you have not previously provided your email address to our office when submitting
        documents for tiling, k Is now required that you furnish It in order for us to update our records
        accordingly.

          If you need help in submitting your filing electronically, assistance Is available in the Circuit Court
          LT.Department on the 6th Floor.Computers, scanners and staff are available to assist you during
          normal business hours 8a.m.4:30p.m.




                        Clerk's Office                                                     Register of Deeds
  40 North Main Street Ist floor.MauntOemens,MI 48043                         120 N.Main West Mount Clernons,M148043
        586469-5120.cletknafficsOrnaoombgov.om                               506-4804053,Icaea!steadeedodlimicombomora
                  derkinatornbgov.oro                                                       rocl.macamboov.ag
